                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


ARRON MURPHY,
Plaintiff,

v.                                                       Case No. 18–CV–01077–JPG–MAB

WEXFORD HEALTH SOURCES, INC. and
VIPIN SHAH,
Defendants.

                                      JUDGMENT

      This matter having come before the Court, the issues having been heard, and the Court

 having rendered a decision,

      IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Arron Murphy’s claims

 under the Eighth and Fourteenth Amendments against Defendants Wexford Health Sources, Inc.

 and Vipin Shah are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff’s state-law malpractice

 claim against Defendants is DISMISSED WITHOUT PREJUDICE.

 Dated: November 21, 2019


                                          MARGARET M. ROBERTIE, Clerk of Court

                                          s/ Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
           United States District Judge
